t c memo united_states tax_court wayne and june ellen hairston petitioners v commissioner of internal revenue respondent docket nos filed date wayne hairston and june ellen hairston pro sese charles pillitteri for respondent memorandum opinion armen special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in continued respondent determined deficiencies in petitioners' federal income taxes for the taxable years and as well as an addition_to_tax and a penalty for negligence as follows addition_to_tax penalty year deficiency sec_6653 sec_6662 dollar_figure big_number big_number dollar_figure --- --- dollar_figure --- in addition to the foregoing respondent asserted in her answer an addition_to_tax for in the amount of dollar_figure under sec_6651 for failure_to_file a timely federal_income_tax return after concessions by the parties the issues for decision are as follows whether petitioners are liable for self-employment_tax for the taxable years and whether petitioners are entitled to net_operating_loss deductions for the taxable years and continued issue and all rule references are to the tax_court rules_of_practice and procedure petitioners concede that they are not entitled to deduct cable and news expenses for the taxable_year for the taxable years and respondent concedes that if petitioners do not prove that they are entitled to deduct mortgage interest on schedule c then mortgage interest is deductible as an itemized_deduction on schedule a whether petitioners are entitled to deduct on their schedule c for the taxable years and various expenses in excess of those allowed by respondent whether petitioners are liable for the addition_to_tax for negligence under sec_6653 for whether petitioners are liable for an accuracy-related_penalty for negligence under sec_6662 for and and whether petitioners are liable for an addition_to_tax for late filing under sec_6651 for for simplicity and clarity we will first set forth the relevant background facts and general legal principles we will then combine additional findings_of_fact and opinion for each issue background facts some of the facts have been stipulated and they are so found petitioners resided in dothan alabama at the time that their petition was filed with the court petitioner wayne hairston petitioner received both a bachelor's degree in psychology and a graduate degree in christian counseling from liberty university petitioner has also completed undergraduate religion courses and graduate theology courses in addition to his formal education petitioner is an ordained minister petitioner was ordained by the body of christ church on date the body of christ church headquarters is located in nashville tennessee subsequently petitioner was licensed as a minister by the alabama district of the council of the assemblies of god of montgomery alabama petitioner is qualified to perform sacraments to baptize or christen and to officiate at marriage ceremonies and burials petitioners believe that they were called to dothan alabama to act in their capacity as christian or pastoral counselors accordingly sometime in petitioners moved to dothan alabama and established the body of christ church of dothan alabama petitioners rented residences temporarily while looking for a permanent residence and an office location petitioners ultimately purchased a permanent residence in the name of the body of christ church of dothan alabama petitioners actually made the mortgage payments on the residence and deducted the mortgage interest on schedule c of their individual income_tax returns for the taxable years in issue sometime in petitioners rented an office in downtown dothan alabama the downtown office for the counseling business the downtown office rented by petitioners consists of a counseling office waiting room reception area and a bathroom for the clients petitioners believe that any item that makes a at the time of the trial the body of christ church of dothan alabama consisted only of petitioners and was not an incorporated entity counseling setting look like a business office is detrimental to the counseling session accordingly petitioners use the downtown office to meet with and counsel clients but do not research or attend to office work at the downtown location instead petitioners use two rooms in their personal_residence to store their books and office equipment and to prepare for counseling sessions petitioners maintain that approximately percent of their home was used as a home_office during the years in issue petitioners started operating the christian counseling center sometime in in addition to counseling petitioner occasionally preaches on sundays teaches in church settings and administers sacraments however the only service for which petitioner accepts remuneration is counseling petitioners' federal and state_income_tax returns for taxable years and were audited by both the internal_revenue_service and the alabama state bureau of revenue petitioners' federal_income_tax return which was due on date pursuant to extensions of time to file was filed on date general legal principles we begin by noting that as a general_rule the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 welch v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir if the record provides sufficient evidence that a taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may under certain circumstances estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir issue self-employment taxes sec_1401 imposes a tax on an individual's self- employment income which is based on the net_earnings from self- employment derived by the individual during the taxable_year sec_1402 net_earnings_from_self-employment are the gross_income derived by the individual from any trade_or_business carried on by that individual less the deductions attributable to that trade_or_business sec_1402 sec_1402 and the final sentence of sec_1402 however provide that the term trade_or_business does not include the performance of service by a duly ordained commissioned or licensed minister of a church in the exercise of his ministry if an exemption under sec_1402 is in effect sec_1402 provides specific requirements for a minister to obtain an exemption from self-employment_tax a minister seeking the exemption must file an application stating that he is opposed because of religious principles or conscientious beliefs to the acceptance of certain types of public insurance such as that provided by the social_security act attributable to his or her services as a minister sec_1402 the application must be filed on or before the due_date of the return for the second taxable_year in which the taxpayer has dollar_figure or more of self-employment_income from the performance of exempted services sec_1402 the application deadline is strictly enforced see kelly v commissioner tcmemo_1980_37 engstrom v commissioner tcmemo_1980_41 petitioner filed a form_4361 application_for exemption from self employment_tax which was received by the internal_revenue_service on date box and line of the form_4361 identify petitioner as having been ordained by the assemblies of god on date further line states that and were the first years in which petitioner had self- employment earnings_of at least dollar_figure from services as a minister the application deadline based on the information provided would be date years prior to the date that petitioner actually filed the application on petitioners' form_4361 respondent placed a check in the box labeled disapproved for exemption the date beside respondent's representative's signature is date in fact petitioner was ordained by the body of christ church of nashville tennessee on date based upon petitioners' testimony at trial and on returns filed by petitioners it appears that was the first year in which petitioner had self-employment_income of dollar_figure or more earned from services as a minister accordingly the filing deadline for the exemption application would have been on date year after petitioners filed the application_for the taxable years and petitioner reported net_earnings_from_self-employment however he did not report self-employment_tax with respect to those earnings instead for the taxable years and petitioner wrote exempt form on the line of the return relating to self- employment_tax for the taxable_year petitioner did not enter anything on the line of the return relating to self- employment_tax petitioner testified that all of the income reported on schedule c for each taxable_year is income from his counseling ministry since the exemption applies only with respect to income attributable to services performed by an individual in the individual's capacity as a minister respondent contends that petitioner does not qualify for the exemption because income attributable to counseling is not income attributable to the practice of a religious ministry although the foregoing matter raises an interesting point of dispute we do not have to resolve it in this case even if petitioner could prove that income derived from his counseling practice is income derived from a religious ministry he cannot prove that he is opposed to public insurance as a conscientious or religious principle as is required by sec_1402 in order to qualify for exemption from self-employment_tax petitioner's testimony at trial reveals that he is not opposed to public insurance as a religious issue the following exchange illustrates petitioner's beliefs regarding public insurance the court okay and just to go back a couple questions are you as an ordained minister opposed to public insurance mr hairston public -- i am sorry the court public insurance was that the reason that you had filed your application_for exemption from the self-employment_tax mr hairston no i am not opposed to the -- to that as a religious issue no we were advised to -- by our accountant to file for an exemption with the state providing the state would allow it and we asked the state to allow it which they did although petitioner signed an exemption application stating that he is opposed to public insurance because of his religious principles the court finds petitioner's trial testimony to be more compelling the application_for exemption contained numerous significant mistakes including the date that petitioner was ordained and the religious body that ordained petitioner it is obvious that petitioner did not carefully review the application in view of the significant mistakes made on the application it is possible that petitioner did not even read the application including the statement certifying that the applicant is opposed to public insurance prior to signing the form_4361 we hold that petitioner has failed to prove that he is opposed to public insurance as is required by sec_1402 in order to qualify for exemption from the self-employment_tax petitioner is therefore liable for self-employment taxes for the taxable years and we note that for the taxable_year petitioners are entitled to deduct from gross_income one-half of their self- employment_tax liability pursuant to sec_164 issue net operating losses petitioners claimed carryforward losses from and to the taxable years in issue more specifically petitioners claimed a net_operating_loss nol carryforward in the amount of dollar_figure on page of their form_1040 for through amended returns petitioners claimed carryforward losses for and as mentioned above the commissioner's determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 accordingly our first inquiry must be whether petitioners had any net operating losses in taxable years prior to that they could carry forward to the taxable years in issue and myers v commissioner tcmemo_1995_329 regarding this matter the record contains joint exhibits consisting of the income_tax returns filed by petitioners for each of the taxable years through the record also contains exhibits from petitioners showing the nol schedule compiled by petitioners' tax preparer however no one testified as to the claimed net operating losses_incurred in the years prior to and the record includes no proof that such losses were in fact incurred or that carryovers were available as deductions in any of the years in issue based on the inadequate record thus presented we are unable to find that any net operating losses actually were incurred in the taxable years prior to quite aside from whether such losses if incurred were allowable to petitioners for tax purposes and may be carried forward and set off against petitioners' income for or petitioners' returns which are in evidence simply prove that these were the returns that were filed they are not self-proving as to the truth of their contents 7_tc_245 affd 175_f2d_500 2d cir caruso v commissioner tcmemo_1966_190 there is nothing else in this record including testimony from any witness as to the amount and allowability as a deduction of any loss for any taxable_year prior to we hold that petitioners have not shown that they incurred a net_operating_loss in any taxable_year prior to that could properly be carried forward to any taxable_year in issue on this issue we must therefore uphold respondent's determination issue petitioners' schedule c expenses sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations promulgated under sec_162 clarify that only those ordinary and necessary business_expenses directly connected with or pertaining to the taxpayer's trade_or_business may be deducted sec_1_162-1 income_tax regs in addition under sec_262 no portion of the expenditures attributable to personal living or family_expenses may be deducted except as otherwise expressly provided in the code furthermore sec_280a narrows the general deductibility rule_of sec_162 when deductions are claimed for the expenses of an office in the home sec_280a sec_280a denies deductions with respect to the use of a dwelling_unit used by the taxpayer as a residence during the taxable_year sec_280a however permits the deduction of expenses allocable to a portion of the dwelling_unit that is used exclusively and on a regular basis as the principal_place_of_business for any trade_or_business of the taxpayer sec_280a additionally items such as taxes and interest are allowable as deductions without regard to the business use of a dwelling sec_280a we now apply these principles to the various expenses petitioners claimed on schedule c for the taxable years in issue mortgage interest deductions on their schedule c petitioners' claimed deductions for mortgage interest in the amounts of dollar_figure dollar_figure and dollar_figure for and respectively respondent concedes that petitioners are entitled to deduct mortgage interest for and but contends that such interest is deductible on schedule a rather than on schedule c as claimed by petitioners see supra note petitioners contend that their personal_residence is a parsonage and that the parsonage_allowance under sec_107 allows them to deduct the mortgage interest on their schedule c as a business_expense petitioners' reliance on sec_107 is misplaced on its face sec_107 provides for an exclusion for the rental value of a parsonage furnished to a minister and does not address the deductibility of mortgage interest it provides no guidance in determining whether the interest is deductible on schedule a or schedule c as mentioned above mortgage interest_expense is not disallowed by sec_280a and may be deducted as an itemized_deduction under sec_163 see sec_280a further if any part of the interest is an ordinary and necessary business_expense within the meaning of sec_162 it may be deducted from gross_income see sec_62 otherwise at least as relevant herein mortgage interest may only be deducted from adjusted_gross_income as an itemized_deduction on schedule a petitioners testified that they used the house both as a residence and as an office for petitioners' counseling business for the taxable years through petitioners also testified that approximately percent of their home was used as an office in the home we find petitioners' testimony to be credible and supported by the record thus we hold that percent of the mortgage interest_paid by petitioners was incurred as an ordinary_and_necessary_expense in carrying_on_a_trade_or_business accordingly the portion of the mortgage interest attributable to petitioners' counseling business is deductible from petitioner's gross_income sec_62 280a b see stewart v commissioner tcmemo_1987_436 where taxpayer rented out a bedroom in her residence a deduction from gross_income was allowed for mortgage interest and real_estate_taxes attributable to the rented portion of her residence however petitioners failed to prove that the remaining portion of the mortgage interest is allocable to a business use of their residence petitioners admit that they used the remaining percent of the house as a personal_residence thus the remaining percent of the mortgage interest is a personal_expense that is deductible under sec_163 petitioners therefore must deduct percent of the mortgage interest as an itemized_deduction on schedule a accordingly we sustain respondent's determination only in part with regard to the mortgage interest issue rent expense for petitioners claimed the standard_deduction for each of the taxable years in issue however because the court has only partially sustained respondent's determination with respect to the mortgage interest_expense petitioners' itemized_deductions may exceed the standard_deduction in addition we note that although petitioners contend on brief that they are entitled to medical_expenses in the amount of dollar_figure for they failed to introduce any persuasive evidence that they are entitled to a larger deduction than the amount allowed by respondent it is in this context that we leave the parties to resolve this matter as part of their rule computation for the taxable_year petitioners claimed a deduction on their schedule c for rent in the amount of dollar_figure respondent determined that dollar_figure of the rent expense was personal and nondeductible under sec_262 because it represented a rental payment for petitioners' personal_residence petitioners introduced into evidence a copy of the dollar_figure check used to pay the rent in question the notation at the bottom of the check reads rent dec jan salina ct petitioners lived temporarily pincite salina court while they looked for a permanent residence sec_262 restricts deductions for personal family and living_expenses in this case petitioners have failed to show the business_purpose of the dollar_figure rent paid petitioners admit that the house located pincite salina court was their personal_residence the rental payment is therefore a nondeductible personal living or family expense under sec_262 see tyler v commissioner tcmemo_1991_537 rental_expense_deduction for taxpayer's personal place of residence was a personal_expense disallowed by sec_262 we take note that petitioners on brief contend that they used part of the temporary residence pincite salina court to maintain records and do the accounting for the counseling business this does not alter our analysis in order for petitioners to deduct any portion of the rent under this set of facts petitioners must prove that the residence pincite salina court constituted their principal_place_of_business for purposes of sec_280a petitioners have presented no evidence regarding this issue accordingly we sustain respondent's determination deductions for utilities and depreciation for and for the taxable years and petitioners claimed deductions for utilities and depreciation for their downtown office and for the portion of their residence that they used as an office respondent disallowed the portion of these deductions attributable to petitioners' home_office petitioners may deduct utilities and depreciation attributable to their home_office only if their home_office was their principal_place_of_business within the meaning of sec_280a this matter depends on the specific facts and circumstances of each particular case petitioner used the home_office for preparing for counseling sessions petitioner did not meet with or counsel clients at the home_office and instead used the downtown office for that purpose petitioner testified that he maintained his counseling books and accounting materials at the home_office because the presence of these items in the downtown office would have intimidated the clients in deciding whether petitioners are entitled to deductions for utilities and depreciation in excess of those allowed by respondent we must apply the definition of principal_place_of_business set forth in 506_us_168 113_sct_701 in soliman the supreme court emphasized two primary considerations in deciding whether a taxpayer may treat a home_office as a principal_place_of_business the amount of time spent at each location and the relative importance of the activities performed at each location in soliman the taxpayer an anesthesiologist administered anesthesia and treated patients at hospitals however he maintained billing records read medical journals and prepared presentations and treatments in his home_office the supreme court held that the taxpayer was not entitled to a deduction for home_office expenses because the taxpayer's office in his home was not his principal_place_of_business in so holding the court noted that the activities which the taxpayer performed at home were less important to the taxpayer's medical practice than the treatments he provided at the medical facilities id at ___ s ct pincite the court stated that the actual treatment was the essence of the professional service and the actual treatment was the most significant event in the professional transaction id in analyzing the first factor set forth in soliman the relative importance of the activities undertaken at each business location we should consider whether the functions performed in the home_office are necessary to the business see id at ___ s ct pincite petitioner maintained all of his records and books in his home_office further petitioner prepared for and reviewed his counseling sessions in his home_office although petitioner's activities in his home_office were important to his business petitioner did not introduce any testimony showing that the functions which he performed at his home_office were more important than the functions which he performed at his downtown office on the contrary petitioner actually met with and counseled his clients at the downtown office like the taxpayer in soliman the actual treatment counseling was the essence of petitioner's professional service and was the most significant event in the professional transaction because we find that the services performed in the downtown office were more significant than the activities undertaken in petitioner's home_office this factor weighs heavily in favor of respondent we now turn to the second factor set forth in soliman the amount of time spent at each location petitioner testified that he spent almost as much time in the home_office as the downtown office and that sometimes he spent more time in the home_office than in the downtown office as approximately equal time was spent at each location this factor is not helpful in identifying petitioner's principal_place_of_business based upon the evidence presented we find that petitioner's home_office is not his principal_place_of_business for the counseling ministry accordingly we sustain respondent's determination with respect to the deductions for utilities and depreciation for the taxable years and telephone expenses for and for the taxable_year petitioners deducted telephone and utility expenses in the amount of dollar_figure respondent disallowed dollar_figure of the deduction for the taxable_year petitioners deducted telephone expenses in the amount of dollar_figure respondent disallowed dollar_figure of this amount the telephone expenses deducted by petitioner for the taxable years and included expenses for the office phone in the downtown office the yellow pages advertising the charges for call forwarding from the business location to the personal_residence and business related long distance calls made from petitioners' home respondent disallowed the portion of the telephone expenses attributable to petitioners' home_office respondent on brief contends that petitioners failed to substantiate the telephone expenses and further that even if they did so the expenses are not allowable pursuant to sec_280a and commissioner v soliman supra we are persuaded that petitioner incurred some telephone expenses at home in the course of conducting his trade_or_business as a counselor additionally respondent's reliance on sec_280a is misplaced the deductibility of telephone expenses is guided by sec_162 not sec_280a see green v commissioner tcmemo_1989_599 as a general_rule if the record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir based upon the record we estimate that of the dollar_figure disallowed by respondent for dollar_figure consisted of deductible telephone expenses and of the dollar_figure disallowed by respondent for dollar_figure consisted of deductible telephone expenses accordingly we sustain respondent's determination with respect to the telephone expenses only in part insurance expenses for petitioners claimed a deduction for insurance in the amount of dollar_figure for the taxable_year respondent disallowed dollar_figure of the claimed deduction at trial petitioners explained that the insurance deduction includes expenses for automobile insurance personal liability insurance on the downtown office we note that sec_262 effective for and later years disallows a deduction for basic local_telephone_service with respect to the first telephone line to any residence of the taxpayer regardless of any business use of the telephone this section however does not apply in this case since petitioners have not claimed local_telephone_service expenses homeowner's insurance attributable to petitioners' home_office renter's insurance attributable to petitioners' home_office and hazard insurance on petitioners' residence and mortgage_insurance however petitioners failed to introduce any evidence showing that they are entitled to a larger deduction than the amount allowed by respondent consequently petitioners have not met their burden_of_proof and we sustain respondent with respect to this issue interest_expenses for for the taxable_year petitioners deducted other interest in the amount of dollar_figure of this amount respondent disallowed dollar_figure although petitioners on brief explain that the interest deducted is attributable to vehicles used in their business they failed to introduce any evidence that they are entitled to a larger deduction than the amount allowed by respondent see rule b consequently petitioners have not met their burden_of_proof and we sustain respondent with respect to this issue issue sec_6653 addition_to_tax for negligence for respondent determined an addition_to_tax for negligence under sec_6653 against petitioners for their taxable_year for that year sec_6653 imposes an addition_to_tax equal to percent of the underpayment of the tax required to be shown on a taxpayer's return if any part of that underpayment is due to negligence or disregard of rules or regulations sec_6653 defines the term negligence to include any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code this section also defines the term disregard to include any careless reckless or intentional disregard see 85_tc_934 for purposes of sec_6653 negligence is the lack of due care or a failure to do what a reasonable and ordinarily prudent person would do under the circumstances petitioners bear the burden_of_proof as to the addition_to_tax for negligence rule a neely v commissioner supra 58_tc_757 petitioners did not address the issue of negligence at trial further the court is unable to find independently circumstances that would exonerate petitioners from the addition_to_tax petitioner received a graduate degree from college further petitioners submitted form_4361 without even apparently reading its contents accordingly petitioners have failed to carry their burden_of_proof and we therefore sustain respondent's determination with regard to the addition_to_tax for negligence for issue sec_6662 accuracy-related_penalty for negligence for and respondent determined an accuracy-related_penalty for negligence under sec_6662 against petitioners for their and taxable years the penalty under sec_6662 is similar to the addition_to_tax for negligence under sec_6653 sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment which is so attributable the term negligence includes any failure to make a reasonable attempt to comply with the statute and the term disregard includes any careless reckless or intentional disregard sec_6662 petitioners have the burden of proving that respondent's determination of the penalty is in error rule a 290_us_111 at trial petitioners did not address the issue of negligence as before we are unable to find independently circumstances that would exonerate petitioners from the penalty therefore we conclude that petitioners failed to carry their burden_of_proof and we sustain respondent's determination of the penalty for negligence for and issue sec_6651 addition_to_tax for failure to timely file for for the taxable_year petitioners requested two extensions of time within which to file their return that ultimately extended the filing deadline to date petitioners' federal_income_tax return for was received on date the date set forth opposite each of petitioners' signatures on the return was date sec_6651 imposes an addition_to_tax for failure_to_file a timely return generally the commissioner's determination is presumed correct and the taxpayer bears the burden of proving otherwise rule a 78_tc_154 however when new matters are pleaded in the answer the commissioner bears the burden_of_proof rule a ward v commissioner tcmemo_1995_286 because respondent asserted the delinquency penalty for the first time in her answer respondent bears the burden_of_proof with respect to this issue at trial petitioners admitted that they did not file their return in a timely fashion petitioners explained that the reason they did not file timely is that they assumed they were being granted additional time to file because they were involved in both state and federal audits of their income_tax returns for and we have consistently held that a dispute concerning a taxpayer's liability for a prior taxable_year does not constitute reasonable_cause for failing to timely file a return for the current taxable_year 25_tc_934 affd 243_f2d_635 d c cir 46_tc_764 madden v commissioner tcmemo_1980_350 accordingly petitioners' dispute with the state and federal taxing authorities concerning their tax_liability for the taxable years and does not constitute reasonable_cause for petitioners' failure_to_file their return in an untimely manner we therefore sustain respondent on this issue conclusion to give effect to our resolution of the disputed issues as well as the parties' concessions decisions will be entered under rule
